Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 19, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149047 & (15)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 149047
                                                                    COA: 319913
                                                                    Ingham CC: 13-000362-FH
  LINDSEY LYNN KONOPKA,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add issue and file supplemental brief is
  GRANTED. The application for leave to appeal the February 21, 2014 order of the Court
  of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to
  appeal, we REMAND this case to the Court of Appeals for consideration of whether the
  circuit court improperly imposed court costs, in light of our decision in People v
  Cunningham, 496 Mich. 145 (2014), and if so, whether the circuit court’s assessment of
  $500 in “court costs” constitutes plain error affecting the defendant’s substantial rights.
  Contrast People v Franklin, 491 Mich. 916 (2012), with Johnson v United States, 520 U.S.
461, 467-468 (1997).

         We direct the Court of Appeals’ attention to the fact that we have also remanded
  People v Holbrook (Docket No. 149005) to the Court of Appeals for consideration of
  similar issues. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 19, 2014
         t0916
                                                                               Clerk